Case 2:15-cr-20008-SFC-DRG ECF No. 112, PageID.1247 Filed 08/26/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                           Case No. 15-20008

        Plaintiff,
                                                     Sean F. Cox
 v.                                                  United States District Court Judge

 TERRANCE LOMBARD,                                   David R. Grand
                                                     U.S. Magistrate Judge
        Defendant.


                                    OPINION AND ORDER

       A jury in 2016 convicted Terrance Lombard of conspiracy to possess with intent to

distribute heroin, in violation of 21 U.S.C. § 846, and possession with intent to distribute heroin,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Thereafter, this Court sentenced Lombard to

two terms of 210 months’ imprisonment, to be served concurrently. On appeal, the Sixth Circuit

affirmed this Court’s denial of Lombard’s motion to suppress, sentence, and judgment. See United

States v. Lombard, No. 17-1372, 2018 WL 11337429, at *3–4 (6th Cir. Mar. 19, 2018) (order).

Lombard then filed a motion seeking to vacate, set aside, or correct his sentence, pursuant to 28

U.S.C. § 2255, on October 18, 2019. (ECF No. 77.) After briefing, this Court referred the motion

to Magistrate Judge David R. Grand on January 26, 2021. (ECF No. 103.)

       Magistrate Judge Grand issued a 24-page report on May 12, 2021, recommending that this

Court deny Lombard’s § 2255 motion and deny Lombard a certificate of appealability. (ECF No.

107.) A party objecting to the recommended disposition of a matter by a magistrate judge must

file objections within 14 days after being served with a copy of the report and recommendation.



                                                 1
Case 2:15-cr-20008-SFC-DRG ECF No. 112, PageID.1248 Filed 08/26/21 Page 2 of 3




See Fed. R. Civ. P. 72(b)(2). “The district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” See Fed. R. Civ. P. 72(b)(3). Lombard filed

objections to the report on May 27 and June 2, 2021. (ECF Nos. 110, 111.)

       First, the magistrate judge wrote that this Court’s refusal to appoint a fifth attorney for

Lombard did not violate his Sixth Amendment rights. (ECF No. 107, PageID.1186.) The report

carefully considered the inquiry into Lombard’s dissatisfaction with his appointed counsel under

Benitez v. United States, 521 F.3d 625 (6th Cir. 2008), and United States v. Iles, 906 F.2d 1122

(6th Cir. 1990). Lombard’s objection to the report’s conclusion does not raise any logical defects,

but instead simply disagrees. Having reviewed the magistrate judge’s analysis, the Court agrees

that Lombard’s Sixth Amendment rights were not violated.

       Second, the magistrate judge found that Lombard’s right to effective assistance of counsel

was not violated. (ECF No. 107, PageID.1192.) Under Strickland v. Washington, 466 U.S. 668,

687, a petitioner must show both “that counsel’s performance was deficient” and “that the deficient

performance prejudiced” the petitioner’s defense. The report found that none of the three alleged

violations—the failure to request a Franks hearing, the failure to challenge the voice identification

of audio records, and the failure to challenges the field test—constituted a viable Strickland claim.

In Lombard’s objections, he vaguely refers to “manipulative techniques the Government pursued

at trial [that] eluded the objection radar of former defense counsel” and “also eluded the purview

of the Magistrate Judge,” but he does not address the report’s analysis (ECF No. 110,

PageID.1215.) Since there is no convincing objection that the magistrate erred, the Court agrees

on this second point.




                                                 2
Case 2:15-cr-20008-SFC-DRG ECF No. 112, PageID.1249 Filed 08/26/21 Page 3 of 3




        Finally, the magistrate judge recommended that there not be a new evidentiary hearing,

from which this Court should be recused. Once again, Lombard expresses disagreement with this

conclusion but does not object to the report’s reasoning. Having reviewed the magistrate judge’s

well-reasoned analysis, this Court agrees that Lombard is not entitled to a new evidentiary hearing.

        A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy § 2253(c)(2),

Lombard must show “that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” See Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(internal quotation marks and citation omitted). Here, the Court concludes that reasonable jurists

would not find the Court’s assessment of Lombard’s claims debatable or wrong. The Court shall

therefore decline to issue a certificate of appealability.

        Accordingly, the Court hereby ACCEPTS AND ADOPTS the May 12, 2021 report and

recommendation (ECF No. 107) and hereby DENIES Lombard’s § 2255 motion (ECF No. 77).

        IT IS FURTHER ORDERED that this Court DECLINES TO ISSUE a Certificate of

Appealability.

        IT IS SO ORDERED.

Dated: August 26, 2021                                  s/Sean F. Cox
                                                        Sean F. Cox
                                                        U. S. District Judge




                                                   3
